UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7662


JAMES LESTER ROUDABUSH, JR.,

                Plaintiff - Appellant,

          v.

LIEUTENANT JOSIAH; SERGEANT JESSUP; CHIEF STERN; DEPUTY
STERN; CAPTAIN MILANO; DANA LAWHORNE, Sheriff; A. ANDERSON,
AUSA; C. M. HILTON, Usdc-Edva,

                Defendants - Appellees.




Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00467-RBS-TEM)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Lester Roudabush, Jr., Appellant Pro Se.       Broderick
Coleman Dunn, Alexander Francuzenko, COOK CRAIG & FRANCUZENKO,
PLLC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Lester Roudabush, Jr., seeks to appeal the district

court’s    order       dismissing        his    civil      action   without     prejudice.

This court may exercise jurisdiction only over final orders,

28 U.S.C.        § 1291         (2012),        and     certain      interlocutory         and

collateral orders.               28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen         v.    Beneficial      Indus.         Loan   Corp.,   337    U.S.     541,

545-47    (1949).            Because     the    deficiencies        identified       by    the

district    court         may    be   remedied       by    the   filing   of    an   amended

complaint, we conclude that the order Roudabush seeks to appeal

is   neither     a    final      order    nor    an       appealable   interlocutory       or

collateral order.               Goode v. Cent. Va. Legal Aid Soc’y, Inc.,

___ F.3d ___, No. 14-1939, 2015 WL 8289046, at *3-*4 (4th Cir.

Dec. 9, 2015); Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      Accordingly,              we    dismiss        the      appeal      for    lack       of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this       court      and   argument       would    not   aid   the   decisional

process.



                                                                                 DISMISSED




                                                2